Case 1:20-cv-20980-MGC Document 1 Entered on FLSD Docket 03/04/2020 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

 ALICIA T. PARRIS, CASE NO.:

         Plaintiff,

 V.




 CARNIVAL CORPORATION,
 a Panamanian corporation:


         DefenclanL



                          COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, ALICIA T. PARR1S. by and through her undersigned attorney, files her


 Complaint against Defendanl, CARNIVAL CORPORATION, a Panamanian corporation, and in


 support states as follows:


                                     PRKLIIVHNARY ALLEGATIONS

            1. This is an action !or damages that exceed $75,000.00, exclusive of attorney's fees


 and costs.


         2. Plaintiff, ALICIA T. PARRJS (hereinafter "Plaintifr'), is a citizen and resident of


 the state of Floridn. and is otherwise .\ni /tfi'fs.


            3. At all times material hereto. Defendant, CARNIVAL CORPORATION, is a


 corporation incorporated under the lciws ofPanama having its principal place ofbusiness in Miami,


 Florida.


          4. The matter in conirovcrsv exceeds, exclusive of interest and costs, the sum


 specified by 28 U.S.C. §1332.




 CHAKUP LAW GROUP, LC i 1900 [i!<,-(:AYNK iil,vu..STf;. 200 NORTH MlAMi, Fi.33l»1. T (305) 35'l-9313 [.•(;t05)354-9;n4 Page 1
Case 1:20-cv-20980-MGC Document 1 Entered on FLSD Docket 03/04/2020 Page 2 of 6



        5, This matter is being brought under the admiralty and maritime jurisdiction of the


 court pursuant to 28 U.S.C. §! 333,


        6. Defendant, at ail times material hereto, personally or througl"! an agent:


                 a. Operated, conducted, engaged in or carried on a business venture in this


                         state and/or county or had an office and/or agency in this state and/or


                         county:

                 b. Was engaged in substantia! activity within this state; and/or


                 c. OperaEed vessels in the waters of this state; and/or


                 d. Committed one or more of the acts stated in Florida Statutes, §48.081,


                         §48. i 81 or§48.193;ancl/or

                 e. The acts of Defendant set out in this Complaint occurred in whole or in part


                         in this county nnd/or stciie,


                 f. The Defendant was engaged in the business of providing to the public, and


                         to the Plaintiff in pai'iicuiar, for compensation, vacation cruises aboard their


                          various vessels.


         7. Defendant is subject to the jurisdiction of this Court.


         8. The causes ol action asserted in this Complaint arise under the General Maritime


 Law of the United States.


         9. At all times material hereto. Defendant owned, operated, managed, maintained


 and/or controlled the vesse! "Conquesf,


         10. On March2'ui,2019. Plaintiff embarked on a seven (7) clay cruise aboard Carnival's


 Conquest vessel for saiHng to the Southern Curibbean through March 9t!\ 2019 out of the port of


 Fort Lauclerclale, FL and was assigned cabin number 6300.




 CHAltLfPLAWGKUUP,i.C UOOO ItiSCAVNK !U.VD..ST!L 200 NORTH MIAMI, n. 33191 T(30S) 3S4-931HI-* (305)354-9314 Page 2
Case 1:20-cv-20980-MGC Document 1 Entered on FLSD Docket 03/04/2020 Page 3 of 6



          11. Cabin number 6300 has a bunk bed that was designed to be anchored to the wall


 for safety. The top bunk of (he bunk bed was accessed and left through the use of a ladder which.


 was not supposed to move while a passenger was utilizing it for ingress or egress to the bunk bed.


          12, In the early morning ol'March 5, 2019, as Plaintiff was slowly going down ladder


 of her cabin's bunk bed, the bunk bed loosened from its secured place causing the ladder to


 suddenly move, causing PlainltlTto slip off the steps of the ladder and fall hard about three (3) feet

 onto the floor, ultimately CcUising her to suffer a closed fracture of the distal fibula other right foot.


          13, Ail conditions precedent for filing and maintaining this action have been fulfilled,


 performed or waived,


                                              COUNT I - NEGUGENCK

         Plaintiff reaileges. adopts and incorporates by reference the allegations of paragraphs one


 (1) through thirteen (13) as though alleged originally herein.


          14. It was the duty of Defendant to provide Plaintiff with rcasonabie care under the


 circumstances.



          15. Defendant ancl/or its agents, servants, and/or employees breached its duty to


 provide the PlaintilTwith reasonable cm'e and safety under the circumstances by committing the


 following acts ofomlssion/commission:


              a. Defendant knew from previous simliar incidents of the likelihood of such an


                   incident yet failed to take steps to correct the conditions causing the accident.


              b. Defendant was responsible for the design and layout of the bunk bed and ladder


                   iocated inside Plaintiffs cabin during her cruise vacation, and/or;


              c. Defendanl [ailed to properly inspect, maintain and fix the bunk bed and ladder


                   locaEcd inside Plaintiffs cabin during her cruise vacation, ancl/or;




 CHAltUPI.AW GHOUP, LC 11^00 ili.scAYNR iiLVD.S-riL 200 NOHTH MIAMI, [-'L331H1 T (305) 354-9313 I-' (30Ii)3.I>4-9:il4 Page 3
Case 1:20-cv-20980-MGC Document 1 Entered on FLSD Docket 03/04/2020 Page 4 of 6



              d. Defendant failed to s^roperly anchor in place and secure to the wall the bunk bed


                   and ladder to avoid the same from either from inovlng and causing injury and


                   damages to the Pkunlilf, ancl/or;


              e. Defendant created an unsaie or foreseeable hazardous condition at the bunk bed


                   and ladder located inside PlainUiTs cabin during her cruise vacation, and/or;


               1'. Defendunl failecl to \VHi-n ll!alntiff of the existence of a dangerous condition


                   at the bunk bed nncl/or ladder, ancl/or;


               g. Defendnnt faiiccl to prevent Plaintiff from using the bunkbecl and iadder because of


                   i\ dangerous condiUon with respect to same that existed for a sufficient iength of


                   lime for Defendant lo know of'il or Defendant should have known it posed a danger


                    lo the PlainUiT, and/nr:


               h. DeFendnnt iniled Eo hnvc a policy/procedure ancl/or adequate policies/procedures in


                    place in order to ensure bunk bed and iadder located inside Plaintiffs cabin was


                    free [rom any dangerous condition, anct/or;


               i. Defendant failed to comply with safety codes and stanclards designed and


                    promulgated lo reduce the risk of the type of incident Plaintiff suffered, from


                    happening, and/or;


           16. Delendunt's aforementioned acts of omission/commissioEi were the direct and


 proximate cause oi'the injuries and damages to the Plaintiff.


           17. At all Umes mnlerlal hereto. Defendant was an active participant in the chain of


 events that resuited in damages to Pkuntiff. Dd'endant had the right to exercise supervision, and


 did, in fact exercise, supervision iincl control over PlaintifPs cabin, speciaily the bunkbed and its

 ladder.




 CUARUPI.AWCilOUPJ.C t DOO !ltt>(:rtVNR !?!.VI).STI;, 200 NoitTn MIAMI, FI,:t:i1tU T [30(5) 3(i'f-(Xn:i l; (:U)^);1[>4-(J314 Page 4
Case 1:20-cv-20980-MGC Document 1 Entered on FLSD Docket 03/04/2020 Page 5 of 6



         18. Al all Limes material herelo. Defendant negligently failed investigate and/or


determine the hazards of a loosely or improperly anchored bunk bed or ladder to the Plaintiff,


failed to eliminate the foregoing hazcU-d, faiiect to modify and/or minimize the hazard and failed to


properly warn PlnintiH'ofihe hazard. A!l the above caused Plaintif! to be injured.


         19. The Defendant knew of the foregoing conditions causing Plaintiffs fall and did not


correct them, or the conditions existed for n sufficient length of time so that Defendant in the


exercise of reasonable care under the circumstances should have learned of them and corrected


them.


         20. As a result of the negligence of Defendant, Plaintiff was injured about her body and


 extremities, suffered severe physical pnin. mental and emotional anguish, loss of income and


 earning capacity, loss of enjoyment ol life, physical disability, impairment, inconvenience in the


 normal pursuits of life. disfiguremenf and other mental ancl/or nervous disorders, suffered


 aggravation of any previously exisiing conditions therefrom, incurred medica! expenses in the care


 and treatment of her injuries and suffered physica! handicap. The injui'ies and damages are


 permanent or continuing in nature and Plaintiff will suffer the losses and impairments in the future.


 In addition, PiaintiST lost (he benefit of her vacation cruise for which she incurred expenses,


 including, but not limited to the cost of the cruise ticket as weli as transportation costs.


         WHEREFORE, Plaintiff demands judgment for all damages recoverabie under the law


 against the Defendcint and demands trial by Jury for ail such issues so triable as a matter of right.




                                      [Space Intentionally Left Blank]



 CHARLlPLAWGItHUIM.C 11^00 HISCAYNE liLVD.S-i-E. 200 NOHTU MIAMI, FL33131T (305) 354-931:1 !•• (30t))354-y314 Page S
Case 1:20-cv-20980-MGC Document 1 Entered on FLSD Docket 03/04/2020 Page 6 of 6




  Dated this 4lh day of March, 2020.                                          CHARLIP LAW GROUP, L.C.
                                                                              Coimsei for Plnmiij]
                                                                              999 Brickell Avenue
                                                                              Suite 840
                                                                              Miami, FL 33131
                                                                              Phone:(305)354-9313
                                                                              Fax: (305)354-9314
                                                                              t.LCJl^li2JiCCJ};iLl!llln-^\L>ro-uiLa^^^^
                                                                              ;-UisLS^Ul[i<//t;il;lrlH^[;.i\\(.!f'.l)lli^-c(>in




                                                                                         FlWTBar No,: 329932




 CHAkLIP LAW GROUP, 1,(: I lt,»00 iil-iCAVNi-: iiLVl), S-i-ii. 200 NOEITI! MIAMI, l-'L33l«l T (305) 3S4-9313 I.- (•:i05)3S4-9;il4   Page 6
